Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13, and 20 and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the housing” in claim 10, lacks antecedent basis. Claims 11-13 are rejected for being dependent on claim 10. With respect to claim 20, it’s unclear if the button device is in the first door or if the lower door is in the first door in the limitation “button device is located between the second door and the lower door in the first door”.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 8-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2002090059 (JP ‘059).
	With respect to claim 1, JP ‘059 shows a refrigerator (Fig.3) comprising: a cabinet configured to form a storage space; and a door (10) configured to open or close the storage space and to have a button device (Fig.1) 5for receiving a command based on an operation of a user, wherein the button device comprises: a button part (20a, 20b) having a button (54) receiving an operation force of the user; and a detection part having a switch (32) for detecting the operation force of the button, wherein the button part (20a, 20b) is formed of a flexible material (paragraph 0027 of translation) deformable by an external 10force and a plurality of holes (holes at 20, “operation button 20 has a hole formed in the plate material 22a” section 0027 of translation) are provided around the button (54).  
With respect to claim 2, wherein the plurality of holes (upper hole 20 and lower hole 20 surrounds middle hole/middle button 54) are arranged to be spaced apart by a predetermined interval 15in a circumferential direction of the button.  
With respect to claim 3, wherein the door comprises: a support frame (26) configured to support the button device; and a front frame (12) configured to cover the button device supported by the support 20frame, wherein the front frame comprises a button hole (24) exposing a region corresponding to the button (54) to an outside in the button part (20a, 20b). 
With respect to claim 4, wherein 25the button part comprises a protrusion (protrusion at 20a, Fig.5) configured to protrude along a circumference of the button (54, Fig.5), wherein the protrusion is configured to penetrate the button hole, and 24Attorney Docket No.: 20519-0689US1Client Ref: 19REF045PC02US02 / P020-00198US wherein a diameter of the protrusion (at 20a, Fig.5) is equal to or greater than a diameter of the button hole (20).  
20with reswwwithWith respect to claim 8, wherein the detection part comprises a board (28) on which the switch (32) is installed, and wherein a light emitting part (52, Fig.1) is installed on the board and around the switch (32, paragraph 0028 of translation).  
With respect to claim 9, wherein 25the button part further comprises a pressing part (58, Fig.5) extending from a position corresponding to the button (54) toward the switch (32), and wherein the pressing part (58) presses a contact point of the switch when the button is 25Attorney Docket No.: 20519-0689US1(54)Client Ref: 19REF045PC02US02 / P020-00198US operated (paragraphs 0029 and 0031 of translation).  
With respect to claim 10, wherein the button device further comprises reflective member (26, Fig.1) having a passage (24) in which 5the light emitting part (52) and the switch (32) are accommodated, and wherein the reflective member is configured to support the button part in the housing (housing formed by 26).  
With respect to claim 2514, wherein the button device further comprises a housing (formed by 20 and 24, Fig.5) configured to accommodate the detection part (32, Fig.5) and to support the button part (20a, 20b).  
With respect to claim 15, wherein the housing comprises: a housing body (24 and 20) configured to form an accommodation space in which the 5detection part (32) is accommodated; and an edge part (at 26, Fig.1) extending from an edge of the housing body (24 and 20), wherein the edge part comprises a seating part (at 21, Fig.5) formed to be recessed to allow the button part to be seated therein (Fig.5).  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP2002090059A (JP ‘059) in further view of KR20180023053A (KR ‘053).
With respect to claim 16, JP ‘059 shows a 10				refrigerator comprising: a cabinet configured to form a storage space; an upper door (10) configured to open and close an upper space of the storage space; a lower door  (below 10) configured to open and close a lower space of the storage space; 15a button device (at 20, Fig.3) provided at the upper door and including a button (54, Fig.2), a first detection part (32, Fig.1) configured to detect an operation of the button (54) and a light emitting part (52). With respect to claim 16, JP ‘059 doesn’t show a second detection part. KR ‘053 shows a second detection part (proximity sensor 400) provided at the upper door (21/22); and a controller (50) configured to turn on the light emitting part when a detection signal is output from the second detection part (400, section 0186 of translation).  It would have been obvious to one having ordinary skill in the art to include proximity sensor to the upper door of JP ‘059, such as shown by KR ‘053, in order to automatically light the display/buttons when a user approaches the refrigerator for easier view of the button without having to touch the display.
With respect to claim 17, the combination shows (KR ‘053) wherein the second detection part (400) is a proximity sensor configured to detect a user's approach (section 0186 of translation).  
5	with	With respect to claim 19, the combination (JP ‘059) shows the button device (at 22, Fig.3) is at a lower portion of the front surface of the upper door (Fig.3). 
6.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over JP2002090059A (JP ‘059) in view of KR20180023053A (KR ‘053) in further view of US 2014/0265797 (Scheuring).
	With respect to claim 18, the combination doesn’t teach a drawing device to automatically draw out the lower door/lifting device. 
	Scheuring shows a lifting device (32) configured to automatically lift a container (18, Fig.4) accommodated at the lower door (20); 25wherein the lifting device operates when an operation of the button (112/114, Fig.1) is detected by the first detection part.  It would be obvious to one having ordinary skill in the art to include a container, a lifting device to lift the container and to use the button device of modified JP ‘059 for lifting the container, such as shown by Scheuring, in order to automatically raise and lower the bottom storage so that the user doesn’t have to bend to get the food items in the bottom of the refrigerator. 
7.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over JP2002090059A (JP ‘059) in view of KR20180023053A (KR ‘053) in further view of US2017/0191741 (JUNG).
	With respect to claim 20, the combination doesn’t show a second door inside the first door. JUNG shows wherein the upper door (25) comprises a first door (100) and a second door (200, Fig.1) accommodated in the 10first door so as to be rotatable with respect to the first door. It would have been obvious to one having ordinary skill in the art to include a second door inside a first door of the upper door of modified JP ‘059, such as shown by JUNG, in order to open and access the compartment on the door without opening the entire door and thus prevent more heat from entering the refrigerator. The combination doesn’t teach the button device is located between the second door and the lower door. It would have been obvious matter of design choice to put the button device between the second door and the lower door, since it has been held that rearranging parts of an invention involved only routine skill in the art.  
Allowable Subject Matter
8.	Claim 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637